
	
		I
		111th CONGRESS
		1st Session
		H. R. 4220
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Buyer (for
			 himself, Mr. Moran of Kansas,
			 Mr. Brown of South Carolina,
			 Mr. Miller of Florida,
			 Mr. Boozman,
			 Mr. Bilirakis,
			 Mr. Buchanan,
			 Mr. Roe of Tennessee,
			 Mr. Bilbray, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committees on
			 Education and Labor and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the laws administered by the Secretary of Veterans Affairs
		  relating to small business concerns and employment assistance, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Promoting Jobs for Veterans Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to title 38, United States Code.
					Title I—PROMOTING JOBS FOR VETERANS THROUGH SMALL BUSINESS
				PROGRAMS
					Sec. 101. Promoting jobs for veterans through the
				reauthorization and improvement of Department of Veterans Affairs small
				business loan program.
					Sec. 102. Promoting jobs for veterans through the use of sole
				source contracts by Department of Veterans Affairs for purposes of meeting the
				contracting goals and preferences of the Department of Veterans Affairs for
				small business concerns owned and controlled by veterans.
					Sec. 103. Promoting jobs for veterans through the treatment of
				small business concerns owned and controlled by veterans as socially and
				economically disadvantaged.
					Sec. 104. Promoting jobs for veterans through the extension of
				period of eligibility for certain assistance for small business concerns owned
				by an individual who is called or ordered to active duty.
					Title II—PROMOTING JOBS FOR VETERANS THROUGH EMPLOYMENT
				ASSISTANCE PROGRAMS
					Sec. 201. Promoting jobs for veterans through the increase in
				the amount of subsistence allowance payable to veterans participating in
				vocational rehabilitation programs.
					Sec. 202. Promoting jobs for veterans through the establishment
				of a vocational rehabilitation internship program.
					Sec. 203. Promoting jobs for veterans through the payment of an
				employment training assistance.
					Sec. 204. Promoting jobs for veterans through the payment of an
				assistance allowance for rural veteran teachers.
					Sec. 205. Promoting jobs for veterans through the authorization
				of appropriations for veterans’ workforce investment programs.
					Sec. 206. Promoting jobs for veterans through the promotion of
				the VetSuccess Internet website.
				
			2.References to
			 title 38, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 38, United
			 States Code.
		IPROMOTING JOBS FOR
			 VETERANS THROUGH SMALL BUSINESS PROGRAMS
			101.Promoting jobs for
			 veterans through the reauthorization and improvement of Department of Veterans
			 Affairs small business loan program
				(a)Reauthorization
					(1)In
			 generalChapter 37 is amended by striking section 3751.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3751.
					(3)Conforming
			 amendmentSection 3749 is amended by striking subsection
			 (e).
					(b)Expansion of
			 eligibility for small business loansChapter 37, as amended by
			 subsection (a), is further amended—
					(1)in section
			 3741—
						(A)by striking
			 paragraph (2);
						(B)by striking
			 this subchapter— and all that follows through
			 disabled veteran and inserting this
			 subchapter, the term disabled veteran; and
						(C)by striking
			 30 percent and inserting 10 percent; and
						(2)in section
			 3742(a)(3)(A), by striking of the Vietnam era or disabled
			 veterans.
					(c)Repeal of
			 authority To make direct loansChapter 37, as amended by
			 subsections (a) and (b), is further amended—
					(1)in section
			 3742—
						(A)in subsection
			 (a)—
							(i)in
			 paragraph (2), by striking (A) loan guaranties, or (B) direct
			 loans and inserting loan guarantees; and
							(ii)in
			 paragraph (3)(A), by striking and that at least 51 percent of a business
			 concern must be owned by disabled veterans in order for such concern to qualify
			 for a direct loan;
							(B)in subsection
			 (b)—
							(i)by
			 striking paragraph (1) and redesignating paragraphs (2) through (4) as
			 paragraphs (1) through (3), respectively; and
							(ii)in
			 paragraph (2), as so redesignated, by striking make or;
							(C)in subsection (c),
			 by striking made or;
						(D)in subsection
			 (d)—
							(i)by striking paragraph (2);
							(ii)by
			 striking (1) Except as provided in paragraph (2) of this subsection,
			 the and inserting The; and
							(iii)by
			 striking make or; and
							(E)in subsection
			 (e)—
							(i)in
			 paragraph (1)—
								(I)in the first
			 sentence, by striking or, if the loan was a direct loan made by the
			 Secretary, may suspend such obligation; and
								(II)in the second
			 sentence, by striking or while such obligation is
			 suspended;
								(ii)by
			 striking or suspend each place it appears;
							(iii)by
			 striking or suspension each place it appears
							(iv)by
			 striking or suspends each place it appears; and
							(v)in
			 paragraph (4)(B), by striking or suspended;
							(2)in section
			 3743—
						(A)by striking
			 that is provided a direct loan under this subchapter, or
			 ;
						(B)by striking the
			 comma between subchapter and shall;
						(C)by striking
			 direct or; and
						(D)by striking
			 for the amount of such direct loan or, in the case of a guaranteed
			 loan,;
						(3)in section 3746,
			 by striking made or both places it appears;
					(4)in section
			 3749(b), by striking and direct loan; and
					(5)in section 3750, by striking made
			 or.
					(d)Increase of
			 maximum guaranty amountSection 3742(b)(2), as redesignated by
			 subsection (c)(1)(B)(i), is amended by striking $200,000 and
			 inserting $500,000.
				(e)Authority To
			 enter into a contractSection 3742, as amended by subsection (c),
			 is further amended by adding at the end the following new subsection:
					
						(f)The Secretary shall enter into a contract
				with an appropriate entity for the purpose of carrying out the program under
				this
				subchapter.
						.
				(f)Authority of
			 Secretary To subsidize interest rates of guaranteed loanSection
			 3745 is amended by striking subsection (b) and inserting the following new
			 subsection (b):
					
						(b)For any loan guaranteed under this
				subchapter, the Secretary may pay to the lender such amounts as may be required
				to reduce the rate of interest payable by the veterans’ small business concern
				by up to one-half of one percent, except that the rate of interest payable by
				such concern shall not be less than one-half of one
				percent.
						.
				(g)Preference for
			 members of National Guard and Reserves activated in support of Global War on
			 TerrorismSection 3748 is amended—
					(1)by striking
			 and, second and inserting second; and
					(2)by inserting
			 before the period at the end , and, third, to veterans’ small business
			 concern in which veterans who, as members of a reserve component, are activated
			 in support of the Global War on Terrorism have a significant ownership
			 interest.
					(h)Authorization of
			 appropriationsSection 3749(c)(1) is amended by striking a
			 total of $25,000,000 and inserting $1,000,000,000 for each
			 fiscal year.
				102.Promoting jobs for
			 veterans through the use of sole source contracts by Department of Veterans
			 Affairs for purposes of meeting the contracting goals and preferences of the
			 Department of Veterans Affairs for small business concerns owned and controlled
			 by veterans
				(a)In
			 generalSection 8127(c) is
			 amended by striking may and inserting
			 shall.
				(b)Deadline for
			 interim policy guidanceBy not later than 30 days after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall issue
			 interim policy guidance to carry out the amendment made by subsection
			 (a).
				103.Promoting jobs
			 for veterans through the treatment of small business concerns owned and
			 controlled by veterans as socially and economically disadvantagedSection 8128 is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Treatment as
				socially and economically disadvantagedThe Secretary may evaluate a bid submitted
				by a small business concern owned and controlled by veterans and award a
				contract to such a concern on the same basis as the Administrator of the Small
				Business Administration may evaluate a bid submitted by a socially and
				economically disadvantaged small business concern and award a contract to such
				a concern under section 8(a) of the Small Business Act (15 U.S.C.
				637(a)).
						.
				104.Promoting jobs for
			 veterans through the extension of period of eligibility for certain assistance
			 for small business concerns owned by an individual who is called or ordered to
			 active dutySection 7(j)(15)
			 of the Small Business Act (15 U.S.C. 636(j)(15)) is amended to read as
			 follows:
				
					(15)(A)Subject to the provisions of paragraph
				(10)(C), a small business concern may receive developmental assistance under
				the Program and contracts under section 8(a) for a total period of not longer
				than nine years, measured from the date of its certification under the
				authority of such section, of which—
							(i)no more than four years may be spent
				in the developmental stage of Program Participation; and
							(ii)no more than five years may be spent
				in the transitional stage of Program Participation.
							(B)Notwithstanding subparagraph (A), a small
				business concern that is owned by an individual who is called or ordered to
				active duty for a period of more than 30 days (as defined in section 101(d)(2)
				of title 10, United States Code) may receive developmental assistance under the
				Program and contracts under section 8(a) for a total period of not longer than
				the sum of—
							(i)9
				years, as measured from the date of the certification of such concern under the
				authority of such section; and
							(ii)the length of time such individual is
				called or ordered to active duty for a period of more than 30 days during the
				9-year period described in clause
				(i).
							.
			IIPROMOTING JOBS
			 FOR VETERANS THROUGH EMPLOYMENT ASSISTANCE PROGRAMS
			201.Promoting jobs for
			 veterans through the increase in the amount of subsistence allowance payable to
			 veterans participating in vocational rehabilitation programs
				(a)Increase in
			 subsistence allowanceSection
			 3108(b) is amended by striking paragraph (1) and inserting the following new
			 paragraph (1):
					
						(1)Except as otherwise provided in this
				section, the Secretary shall determine the subsistence allowance to be paid to
				a veteran under this chapter. Such amount shall be the greater of the following
				amounts:
							(A)The amount equal to the amount equal to the
				monthly amount of the basic allowance for housing payable under section 403 of
				title 37 for a member of the Armed Forces with dependents in pay grade E–5
				residing in the military housing area that encompasses all or the majority
				portion of the ZIP code area in which the veteran is pursuing the program under
				this chapter.
							(B)The amount determined by the Secretary
				in accordance with the following table, which shall be the monthly amount shown
				in column II, III, IV, or V (whichever is applicable as determined by the
				veteran’s dependency status) opposite the appropriate type of program being
				pursued as specified in column I:
								
									
										
											Column IColumn IIColumn IIIColumn IVColumn V
											
											Type of programNo
						dependentsOne dependentTwo
						dependentsMore than two dependents
											
										
										
											The amount
						in column IV, plus the following for each dependent in excess of two: 
											
											Full-time$1,200$1,500$1,800$120
											
											Three-quarter time$900$1,125$1,350$90
											
											Half-time$600$750$900$60
											
										
									
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a payment made for the third month beginning after the date of the
			 enactment of this Act and each subsequent month.
				202.Promoting jobs for
			 veterans through the establishment of a vocational rehabilitation internship
			 program
				(a)In
			 generalChapter 31 is amended
			 by inserting after section 3116 the following new section:
					
						3116A.Internship
				program
							(a)Internship
				programThe Secretary shall
				carry out an internship program through which the Secretary shall award
				internships to up to 2,000 veterans each year in accordance with this section.
				The recipient of an internship under this section shall be employed in the
				Veterans Benefits Administration for the duration of the internship.
							(b)EligibilityTo be eligible to receive an internship
				under this section a veteran shall have completed a rehabilitation program
				under this chapter. In awarding internships under this section, the Secretary
				shall give a preference to a veteran who has completed a program of long-term
				education or training, as determined by the Secretary.
							(c)Salary;
				benefits(1)Each recipient of an internship under this
				section shall be paid at a rate determined by the Secretary, except that such
				rate shall be at least the maximum annual rate of basic pay payable for grade
				GS–3 of the General Schedule under section 5332 of title 5, United States Code,
				and shall not exceed the maximum annual rate of basic pay payable for grade
				GS–5 of such schedule.
								(2)Each such recipient shall be entitled to
				leave on the same basis as employees of the Department who are paid at the same
				annual rate, except that such recipient may not be reimbursed for any unused
				leave at the end of the internship.
								(3)The Secretary shall furnish hospital care,
				medical services, and nursing home care to each recipient of an internship
				under this section on the same basis as a veteran described in subsection (B)
				of paragraph (2) of subsection (a) of section 1710 of this title unless the
				recipient is eligible for such care and services under subparagraph (A) of such
				paragraph or under paragraph (1) of such subsection.
								(4)The recipient of an internship under
				this section may receive an allowance under section 3108 of this title if such
				recipient is entitled to such an allowance.
								(d)DurationNo
				internship under this section shall exceed 12 months in duration.
							(e)OutreachThe
				Secretary shall notify each participant in a rehabilitation program under this
				chapter of the internship program under this
				section.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to 3116 the following new
			 item:
					
						
							3116A. Internship
				program.
						
						.
				203.Promoting jobs for
			 veterans through the payment of an employment training assistance
				(a)In
			 GeneralChapter 36 is amended
			 by inserting after section 3687 the following new section:
					
						3687A.Additional
				training assistance for unemployed veterans pursuing apprenticeships or other
				on-job training.
							(a)Monthly training
				assistance allowanceA
				covered veteran shall be paid a monthly training assistance allowance under
				this section for each month that the veteran is enrolled in a program of
				apprenticeship described in paragraph (1) of subsection (a) of section 3687 of
				this title or a program of other on-job training described in paragraph (2) of
				such subsection.
							(b)AmountThe amount of the monthly training
				assistance allowance under this section is the amount equal to the monthly
				amount of the basic allowance for housing payable under section 403 of title 37
				for a member of the Armed Forces with dependents in pay grade E–5 residing in
				the military housing area that encompasses all or the majority portion of the
				ZIP code area in which the veteran resides.
							(c)DurationA covered veteran may receive training
				assistance under this section for a single period of not more than 12
				months.
							(d)Covered veteran
				definedIn this section, the term covered veteran
				means a veteran who is—
								(1)unemployed for a
				period of not less than four consecutive months at the time of applying for
				training assistance under this section;
								(2)59 years of age or
				younger; and
								(3)except as provided under this section,
				ineligible for education or training assistance under this title.
								(e)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $100,000,000 for each fiscal
				year.
							.
				(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
					
						
							3687A. Additional monthly training
				assistance allowance for unemployed
				veterans.
						
						.
				(c)Effective
			 dateSection 3687A of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to months beginning on or after the
			 first day of fiscal year 2011.
				204.Promoting jobs for
			 veterans through the payment of an assistance allowance for rural veteran
			 teachers
				(a)In
			 generalChapter 36 is amended
			 by adding at the end the following new section:
					
						3698.Assistance
				allowance for rural veteran teachers
							(a)Reducing
				administrative burdenThe
				Secretary may pay to a rural veteran teacher a monthly assistance allowance of
				$500.
							(b)DurationThe aggregate period for which the
				Secretary may pay a rural veteran teacher a monthly assistance allowance under
				subsection (a) may not exceed 24 months.
							(c)Rural veteran
				teacher definedIn this section, the term rural veteran
				teacher means a veteran who—
								(1)is discharged from service in the Armed
				Forces under honorable conditions;
								(2)is employed to
				teach full-time at an accredited elementary or secondary school that is located
				in a rural area (as determined by the Bureau of the Census);
								(3)on the date on which the veteran applies
				for a monthly assistance allowance under subsection (a), is enrolled in an
				accredited course leading to certification as a teacher; and
								(4)has not been
				previously employed to teach full-time at an accredited elementary or secondary
				school.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $25,000,000 for fiscal year 2011 and each fiscal year
				thereafter.
							.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 3697A the following new item:
					
						
							3698. Assistance allowance for rural
				veteran teachers.
						
						.
				  
				205.Promoting jobs for
			 veterans through the authorization of appropriations for veterans’ workforce
			 investment programsSection
			 168 of the Workforce Investment Act of 1998 (29 U.S.C. 2913) is amended by
			 adding at the end the following new subsection:
				
					(c)Authorization of
				appropriationsThere is
				authorized to be appropriated for each fiscal year $20,000,000 for programs
				authorized under this
				section.
					.
			206.Promoting jobs for
			 veterans through the promotion of the VetSuccess Internet website
				(a)Inclusion of
			 hyperlinkNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall include on the main page of the Internet website of the
			 Department of Veterans Affairs a new hyperlink with a drop-down menu entitled
			 Veterans Employment. The drop-down menu shall include a direct
			 hyperlink to the VetSuccess Internet website, the USA Jobs Internet website,
			 the Job Central website, and any other appropriate employment Internet
			 websites, as determined by the Secretary, especially such websites that focus
			 on jobs for veterans.
				(b)Advertisement of
			 Internet websiteSubject to
			 the availability of appropriations for such purpose, the Secretary of Veterans
			 Affairs shall, in accordance with section 532 of title 38, United States Code,
			 purchase advertising in national media outlets for the purpose of promoting
			 awareness of the VetSuccess Internet website to veterans.
				(c)Outreach to
			 veterans of Operation Iraqi Freedom and Operation Enduring
			 FreedomThe Secretary of Veterans Affairs shall conduct outreach
			 to veterans of Operation Iraqi Freedom and Operation Enduring Freedom to inform
			 such veterans of the VetSuccess Internet website.
				(d)VetSuccess
			 Internet website definedIn this section, the term
			 VetSuccess Internet website means www.vetsuccess.gov or any
			 successor Internet website maintained by the Department of Veterans
			 Affairs.
				
